Citation Nr: 1736341	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Ryan L. Foley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H.



ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening the claim of entitlement to service connection for a low back disability.

The claim for service connection for a low back disability was originally denied by the RO in March 1996 and May 1997.  The last final decision on the issue was made by the Board in March 1998.  The Veteran sought to reopen the claim thereafter in April 2010.  The RO reopened the claim but continued the denial in August 2010.  The Veteran timely filed a notice of disagreement and perfected a substantive appeal.

In October 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board recognizes that the Veteran attempts to raise the issue of total disability rating based upon individual unemployability in his hearing of October 2016, page 5.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The issues of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a March 1998 Board decision, the Veteran's claim for entitlement to service connection for a low back disability was denied.

2.  The Board Chairman did not order reconsideration of the March 1998 decision.

3.  Evidence received since the March 1998 Board decision is not cumulative and redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision denying entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

Generally, a claim that has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the March 1998 Board decision, entitlement to service connection for a low back disability was denied on the basis that the evidence of record contained no evidence of complaints, findings or diagnoses of a low back disorder.  Board decisions are final when issued, unless the Board Chairman orders reconsideration of the decision.  38 C.F.R. § 20.1100.  The evidence received since the time of the Board's March 1998 decision includes VA medical treatment records noting current diagnoses of lumbar spondylosis with mild thecal sac stenosis at L2-L3, multilevel neural foraminal stenosis and exiting nerve root impingement (severe at L5-S1), and the Veteran's testimony from an October 2016 hearing.  The Veteran testified at the October 2016 hearing that he first remembered suffering from low back pain upon waking up in a hospital after a motor vehicle accident in service.  After the accident, he was honorably discharged from the military and, due to financial hardship, did not receive medical treatment, but self-medicated for continuous low back pain experienced ever since.  

As the Board denied the Veteran's prior claim, noting no evidence of a current disability or treatment, this new evidence supports the contention that he has current low back disability diagnoses and has received treated for it.  This evidence was not before the Board when the Veteran's claim was last denied in March 1998, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened; however, the issue is remanded for further development that is necessary before the Board can decide the appeal.

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a low back disability is reopened.

REMAND

The Veteran was afforded a June 2010 VA examination, which relied heavily on the absence of service treatment records of objective findings consistent with a high energy injury to the lumbar spine.  However, the Board notes that the absence of contemporaneous records does not preclude service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Therefore, the Board is in need of a thorough examination and evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private and VA treatment records, not already associated with the claims file, relevant to his claimed low back disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding VA and private treatment records, the Veteran should be afforded a VA opinion, provided by a new examiner, regarding his low back disability.  The examiner shall note in the report that the entire electronic claims file has been reviewed, to include this Remand.  Following a review of the claims file, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability began in service, or is otherwise the result of a disease or injury in service, to include the July 1974 motor vehicle accident that caused low back strain and muscle spasm in service? 

In offering the opinion, the examiner must consider the following evidence:
* The Veteran was in a motor vehicle accident in July 1974, in which his government vehicle ran off the highway into a ditch, knocking him unconscious.  See service treatment records, pages 21 and 25, and the October 2016 hearing transcript, pages 15-16.
* In an August 1974 separation examination, the examiner noted muscle spasm and tenderness at L-S region, and recurrent low back pain, once per month, secondary to the July accident.  See service treatment records, pages 5-6.
* For the purposes of your examination, accept the Veteran's lay statements regarding continuity of symptomatology since service; address and factor this into your opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).
* Address whether a motor vehicle accident in which the Veteran loss control of his vehicle, landed in the ditch unconscious, and had low back pain in service and continuously ever since, could, as likely as not, cause the type of current low back disability he has.
* The June 2010 VA examiner noted that, in the absence of a high energy injury to the lumbar spine, a posttraumatic process is less likely, and the Veteran was active duty for less than 10 years.  Therefore, the examiner rationalized that any microtraum the Veteran sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a posttraumatic process, since the literature suggests a 10-year exposure as the threshold value.  The examiner also noted that the Veteran was a truck driver, which is a known risk factor for spinal degenerative disease.  For the purpose of your opinion, accept the Veteran's testimony that the accident he was in occurred on a highway and his vehicle ended in a ditch, causing unconsciousness; but also note whether this opinion is accepted or rejected - discuss what one would expect to see after such an accident in order for the Veteran's back issues in 1974 to cause the current low back disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


